     Case 1:20-cv-01331-NONE-EPG Document 14 Filed 10/29/20 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE DESHAWN BARNES,                           No. 1:20-cv-01331-NONE-EPG (PC)
12                      Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                       RECOMMENDING PLAINTIFF’S
13          v.                                         COMPLAINT BE DISMISSED WITH
                                                       PREJUDICE WITHOUT LEAVE TO AMEND
14   T.V. NETWORK, et al.,
                                                       (ECF NO. 1)
15                      Defendants.
                                                       TWENTY-ONE DAY DEADLINE
16

17          Plaintiff Antoine Deshawn Barnes (“Plaintiff”) is a pretrial detainee proceeding pro se and

18   in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the

19   Complaint commencing this action on September 15, 2020. (ECF No. 1). The Complaint brings

20   claims concerning alleged infringements on Plaintiff’s intellectual property and likeness. The

21   Court screened Plaintiff’s complaint on September 28, 2020, found that it failed to state any

22   claims, provided legal standards, and granted leave to amend. (ECF No. 7). On October 28, 2020,

23   Plaintiff filed a response indicating he wished to stand on his complaint. (ECF No. 10). For the

24   reasons that follow, the Court recommends that Plaintiff’s complaint be dismissed with prejudice

25   without leave to amend.

26          Plaintiff has twenty-one days to file objections, if any, to these findings and

27   recommendations.

28   ///
                                                       1
     Case 1:20-cv-01331-NONE-EPG Document 14 Filed 10/29/20 Page 2 of 7


 1   I.      SCREENING REQUIREMENT

 2           The Court is required to screen complaints brought by inmates seeking relief against a

 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4   Court must dismiss a complaint or portion thereof if the inmate has raised claims that are legally

 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 7   As Plaintiff is proceeding in forma pauperis, the Court may also screen the complaint under 28

 8   U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid,

 9   the court shall dismiss the case at any time if the court determines that the action or appeal fails to

10   state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

11           A complaint is required to contain “a short and plain statement of the claim showing that

12   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

13   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

14   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

15   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

16   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

17   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

18   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

19   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

20   (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal
21   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

22           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

23   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

24   pro se complaints should continue to be liberally construed after Iqbal).

25   II.     ALLEGATIONS IN THE COMPLAINT

26           Plaintiff’s first claim alleges as follows:
27               Petitioners voice, images, mimicks of icon nation wide “thumbs up creation”
28               facial recognition, body, name, petitioner is asking for his due patent rights to


                                                           2
     Case 1:20-cv-01331-NONE-EPG Document 14 Filed 10/29/20 Page 3 of 7


 1                be “immediately”, “copy written based on nationwide T.V. network, President
                  Trump, all movies, all T.V. shows, commercials, rap music videos, country
 2                music videos to pay Petitioner in cash sum of $20 million dollars for using
 3                Petitioners icon, signature, self made logo “thumbs up”, 1 leg kick in the air,
                  stick your tongue out, twerk dance creation. Petitioner asks of this court to
 4                engrave petitioner to full patent rights, full copy writes to full facial
                  recognition, full body images, thumbs up creation that T.V. network captures
 5                all over the world on mimicking everything I showed an taught the whole
                  world on bringing the whole world together by teaching each other to love one
 6                another, an not hate one another thru Petitioner’s “thumbs up creation icon,
 7                Kings County Sheriffs in Hanford Jail on committing hate crimes, harassment
                  on assisting white supremist inmates Todd Pate in Cell C4-33, an inmate
 8                Jonathan Harper.

 9            Plaintiff’s second claim alleges as follows:

10                In cell C4-34 in Hanford County Jail to file false claims against T.V. Network
                  for there own personal gain on trying to steal all patent rights, an copy writes
11                that rightfully belong to Antoine Deshawn Barnes. Petitioner filed a “Petition”
                  to patent an copy write, U.S. District Courts state, to receive relief Petitioner
12                has to file a 1983 U.S.C. Statement came from U.S. District Court, 2500
                  Tulare St, Room 1501, Fresno, CA 93721. Petitioner moves of this U.S.
13
                  District Court to certify, stamp, copy write, patent full name, icon “thumbs
14                up” for T.V. Network is using Petitioners icon, style, thumbs up, facial
                  recognitions of Antoine Deshawn Barnes for there own personal gain.
15                Petitioner ask of this court thru prayer for relief to help Petitioner get a signed
                  music contract with CEO “Cash Money Records on partial copy write, patent
16                on summons to Cash Money Records, T.V. Network, an President Trump, an
                  all nation wide news medias. In person, thanks, an God bless.
17

18            For both claims, Plaintiff alleges violations of his First, Fifth, Seventh, Tenth, and
19   Fourteenth Amendment rights.
20   III.     ANALYSIS OF PLAINTIFF’S CLAIMS
21            Although Plaintiff alleges his constitutional rights were violated, Plaintiff does not name
22   any constitutional rights. Instead, he discusses his patents and copyrights. Therefore, the Court
23   will screen Plaintiff’s complaint under patent and copyright laws.1
24
              1
                Plaintiff alleges he was informed by this district that such a claim must be filed under 42 U.S.C. § 1983.
25   The Court takes judicial notice of its own records in Barnes v. Trump, No. 1:20-cv-01126-NONE-JDP, 2020 WL
     492299 (E.D. Cal. Aug. 21, 2020) and Barnes v. Van Ness, No. 1:20-cv-00625-NONE-EPG (PC), 2020 WL 4530176
26   (E.D. Cal. Aug. 26, 2020). Fed. R. Evid. 201(b); United States v. Wilson, 631 F.2d 118, 119 (9th Cir.1980)
     (recognizing that under Federal Rule of Evidence 201, “a court may take judicial notice of its own records in other
27   cases”).
              The first listed case was a habeas corpus petition. There, Plaintiff “s[ought] to patent, inter alia, his name,
28   face, body, image, and ‘thumbs up’ logo. See generally ECF No. 1. Petitioner m[ade] no other claims for relief.”


                                                                3
     Case 1:20-cv-01331-NONE-EPG Document 14 Filed 10/29/20 Page 4 of 7


 1            A.       Patent Claims

 2            Plaintiff seeks to patent and protect certain aspects of his likeness and for damages for

 3   infringement upon his patents. “The United States Patent and Trademark Office, subject to the

 4   policy direction of the Secretary of Commerce . . . shall be responsible for the granting and

 5   issuing of patents and the registration of trademarks[.]” 35 U.S.C. § 2(a).

 6            District courts have limited jurisdiction over patent disputes. Camsoft Data Sys., Inc. v. S.

 7   Elecs. Supply, Inc., 756 F.3d 327, 334 (5th Cir. 2014) (“The federal courts have no authority to

 8   adjudicate inventorship with respect to pending patents. Congress has explicitly vested the Patent

 9   and Trademark Office with sole discretion over the ‘granting and issuing of patents.’ ” (quoting

10   35 U.S.C. § 2(a)(1)). Because Plaintiff does not allege that he has a patent, or even filed for one,

11   the Court lacks jurisdiction to entertain any questions concerning the inventorship of his potential

12   patents. See id. at 336 (“We hold, therefore, that until a patent has actually issued, any questions

13   of inventorship are not justiciable outside of the Patent and Trademark Office.”); Display

14   Research Labs., Inc. v. Telegen Corp., 133 F. Supp. 2d 1170, 1174 (N.D. Cal. 2001) (“Until a

15   patent is issued, the Court’s involvement would be premature and would encroach on the

16   administrative function of the Commissioner.”).

17            To the extent Plaintiff seeks to bring a patent infringement claim, Plaintiff fails to state a

18   claim. Plaintiff has not alleged he owns any patent. “Except where there is a promise not to

19   disclose confidential information about an invention (which is not the case here), there can be no

20   infringement of a patent before the patent is issued.” Aluminum Extrusion Co. v. Soule Steel Co.,
21   260 F. Supp. 221, 223 (C.D. Cal. 1966); accord Wham-O-Mfg. Co. v. Paradise Mfg. Co., 327

22   F.2d 748, 751 (9th Cir. 1964) (“In view of our conclusion that the patent was invalid, we do not

23
     Barnes v. Trump, 2020 WL 492299 at *1. The Court determined that Plaintiff’s “claim is not cognizable on habeas
24   review; he does not challenge the fact or duration of his custody, he has not alleged a violation of clearly established
     federal law, and he has not shown that success on his claim will lead to his earlier release. Accordingly, we
     recommend that the petition be summarily dismissed.” Id. The Court did not state that his claims would be
25   cognizable if brought pursuant to 42 U.S.C. § 1983.
               The second citation above, signed by the undersigned, recommended denying Plaintiff’s motion for
26   injunctive relief that asked “the Court ‘to protect full T.V. network, patent, an[d] copywrite [sic]’ of Plaintiff’s full
     name.” Barnes v. Van Ness, 2020 WL 4530176 at *1 (alterations in original) (quoting Plaintiff’s motion). The Court
27   recommended denying that request because, among other things, “Plaintiff’s request for injunctive relief appears to
     have no relationship to his claim against deputy Van Ness.” The Court did not advise Plaintiff his claims could be
28   brought pursuant to section 1983.


                                                                 4
     Case 1:20-cv-01331-NONE-EPG Document 14 Filed 10/29/20 Page 5 of 7


 1   reach the issue of infringement. A valid patent is essential to such a claim.”).

 2           To the extent Plaintiff seeks to have the Court grant him a patent, Plaintiff fails to state a

 3   claim. District courts in the Ninth Circuit have no ability to grant patents that have been denied by

 4   the Patent and Trademark Office. 35 U.S.C. § 145 (“An applicant dissatisfied with the decision of

 5   the Patent Trial and Appeal Board in an appeal under section 134(a) may, unless appeal has been

 6   taken to the United States Court of Appeals for the Federal Circuit, have remedy by civil action

 7   against the Director in the United States District Court for the Eastern District of Virginia if

 8   commenced within such time after such decision, not less than sixty days, as the Director

 9   appoints.”); Aetna Steel Prod. Corp. v. Sw. Prod. Co., 282 F.2d 323, 334 (9th Cir. 1960) (“If the

10   applicant was entitled to a patent upon any of the claims rejected, his remedy was by way of

11   appeal from the rejection. See §§ 141 through 146 of Title 35 U.S.C. Unless a rejection has been

12   appealed to the Board of Appeals a district court is powerless to grant a patent, and only then if

13   the Commissioner is made a party defendant and the action filed in the District of Columbia; but

14   that is what the court below would be attempting had it found validity upon some claim other than

15   the claim or claims awarded by the Patent Office. 35 U.S.C. § 145.”); Taylor v. U.S. Patent &

16   Trademark Office, No. C 12-03851 WHA, 2013 WL 244778, at *2 (N.D. Cal. Jan. 22,

17   2013), aff’d, 551 F. App’x 341 (9th Cir. 2013) (“An independent reason to deny the leave to

18   amend is the District Court for the Northern District of California does not have jurisdiction over

19   the plaintiff’s claim. Patent applicants dissatisfied with a decision regarding their applications

20   from the USPTO may appeal to the District Court for the Eastern District for Virginia or to the
21   United States Court of Appeals for the Federal Circuit. 35 U.S.C. 134; 141; 145. Our court of

22   appeals has stated that ‘a district court is powerless to grant a patent.’ Insofar that plaintiff seeks

23   to have his patent application granted, this court is not the appropriate venue.” (quoting Aetna

24   Steel Products Corp. v. Sw. Products Co., 282 F.2d 323, 334 (9th Cir. 1960)).

25           Therefore, Plaintiff fails to state any patent-related claims.

26           B.      Copyright Claims
27           Plaintiff alleges that various of his copyrights have been infringed. To plead a copyright

28   infringement case, a plaintiff “must plausibly allege two things: (1) that it owns a valid copyright

                                                        5
     Case 1:20-cv-01331-NONE-EPG Document 14 Filed 10/29/20 Page 6 of 7


 1   in the Subject Work, and (2) that Defendants copied protected aspects of the Subject Work’s

 2   expression.” Malibu Textiles, Inc. v. Label Lane Int’l, Inc., 922 F.3d 946, 951 (9th Cir. 2019)

 3   (cleaned up). “To plead ownership, [a plaintiff] must plausibly allege it owns a valid copyright

 4   registration for its work.” Id.; accord Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC,

 5   139 S. Ct. 881, 887 (2019) (“Before pursuing an infringement claim in court, however, a

 6   copyright claimant generally must comply with [17 U.S.C.] § 411(a)’s requirement that

 7   ‘registration of the copyright claim has been made.’ § 411(a).”).

 8            Plaintiff failed to follow the necessary pleading requirements—he does not allege he owns

 9   any copyrighted material, that those copyrights have been registered, and that any specific acts

10   infringed upon Plaintiff’s copyright. Therefore, he has failed to state a copyright infringement

11   claim.

12            To the extent Plaintiff seeks a declaratory judgment concerning any copyrighted material,

13   Plaintiff has also failed to state a claim.

14               [A]n action for a declaratory judgment that a patent is invalid, or that the
15               plaintiff is not infringing, presents a case or controversy if the plaintiff has a
                 real and reasonable apprehension that he will be subject to liability if he
16               continues to manufacture his product. The apprehension must have been
                 caused by the defendant’s actions. . . . These same principles are applicable to
17               declaratory relief actions which involve the validity or infringement of a
                 copyright.
18

19   Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555–56 (9th Cir. 1989)

20   (cleaned up) (emphasis added); accord Shloss v. Sweeney, 515 F. Supp. 2d 1068, 1075 (N.D. Cal.

21   2007) (“For a copyright action in the Ninth Circuit, a declaratory judgment plaintiff must (1)

22   demonstrate a real and reasonable apprehension that she will be subject to liability if she

23   continues to manufacture her product that (2) the defendant caused by its actions.” (citing id.)).

24            Plaintiff has not alleged that he is manufacturing a product, that he has any real or

25   reasonable apprehension that he will be subject to liability for continuing to manufacture any

26   product, or that any defendant caused such apprehension. Therefore, Plaintiff has not stated a

27   claim for declaratory relief with respect to any copyright.

28   ///

                                                        6
     Case 1:20-cv-01331-NONE-EPG Document 14 Filed 10/29/20 Page 7 of 7


 1   IV.      LEAVE TO AMEND

 2            The Court finds that amendments to Plaintiff’s claims would be futile. The Court lacks

 3   jurisdiction over Plaintiff’s patent claims. Plaintiff chose not to amend his complaint with respect

 4   to his copyright claims, indicating he cannot allege any facts that would state a claim. Given the

 5   nature of Plaintiff’s allegations—such as seeking to copyright a thumbs up—it seems unlikely

 6   that he could truthfully allege any such facts. Therefore, the Court finds that amending his

 7   copyright claims would be futile as well. Thus, the Court recommends not granting leave to

 8   amend.

 9   V.       FINDINGS AND RECOMMENDATIONS

10            The Court has screened Plaintiff’s claims and found that he failed to state a claim. Given

11   the nature of Plaintiff’s allegations and Plaintiff’s choice to stand on his complaint rather than file

12   an amended complaint, the Court finds that amendments would be futile.

13            Based on the foregoing, it is HEREBY RECOMMENDED that:

14            1.     Plaintiff’s complaint be dismissed for failure to state a claim, with prejudice, and

15                   without leave to amend; and

16            2.     The Clerk of Court be directed to close this case.

17            These findings and recommendations will be submitted to the United States district judge

18   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

19   (21) days after being served with these findings and recommendations, Plaintiff may file written

20   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
21   Findings and Recommendations.”

22            Plaintiff is advised that failure to file objections within the specified time may result in the

23   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

24   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
25

26         Dated:   October 29, 2020                              /s/
27                                                           UNITED STATES MAGISTRATE JUDGE

28

                                                         7
